                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


MAJENTA MOOTOOR,                     )
                                     )
     Plaintiff,                      )                Case No.
                                     )           5:18-cv-645-JMH-MAS
v.                                   )
                                     )           MEMORANDUM OPINION
EASTERN KENTUCKY UNIVERSITY,         )               AND ORDER
                                     )
     Defendant.                      )
                                     )

                                   ***

     This matter is before the Court on Plaintiff Majenta Mootoor’s

Motion to Amend the District Court’s Record [DE 49]. For the

reasons set forth below, Plaintiff’s motion is DENIED.

                   I. PROCEDURAL & FACTUAL HISTORY

     Plaintiff    brought   this   action   in   Madison   Circuit   Court

alleging disability discrimination claims under the Americans with

Disabilities Act (“ADA”), the Rehabilitation Act, and the Kentucky

Civil Rights Act (“KRCA”), and a claim for breach of contract. [DE

1-1 at 1-7]. Shortly thereafter, the matter was removed to this

Court. [DE 1].

      On September 20, 2020, the Court entered an order granting

Defendant’s Motion for Summary Judgment. [DE 42]. Following an

entry of judgment in favor of Defendant, Plaintiff appealed. [DE

45]. The appeal is currently pending before the United States Court

of Appeals for the Sixth Circuit.

                                    1
     Plaintiff now seeks permission to submit deposition excerpts

that were previously omitted. [DE 49]. Defendant does not oppose

the motion, but objects to “Plaintiff’s use on appeal of any part

of a deposition not presented to, relied upon, or considered by

the Court” in granting summary judgment. [DE 50 at 1]. Having been

fully brief, the Court will consider the matter.

                            II. DISCUSSION

     Although Plaintiff cites to “FRAP [Federal Rule of Appellate

Procedure]   10(c)(3),”   no   such       rule   exists.      [DE   49   at   1].

Nevertheless,   in   determining   whether       to   amend    or   modify    the

district court record, courts look to Rule 10(e). As Plaintiff

intends to add excerpts from deposition transcripts into the

record, the Court will construe her request as one brought under

Rule 10(e). Accordingly, Rule 10(e) provides:

     (e) Correction or Modification of the Record.

         (1) If any difference arises about whether the record
         truly discloses what occurred in the district court, the
         difference must be submitted to and settled by that court
         and the record conformed accordingly.

         (2) If anything material to either party is omitted from
         or misstated in the record by error or accident, the
         omission or misstatement may be corrected and a
         supplemental record may eb certified and forwarded:

                (A) on stipulation of the parties

                (B) by the district court before or after the
                record has been forwarded; or

                (C) by the court of appeals.


                                      2
         (3) All other quests as to the form and content of the
         record must be presented to the court of appeals.

Fed. R. App. P. 10(e).

     Typically, the record on appeal consists only of “the original

papers and exhibits filed in the district court.” Fed. R. App. P.

10(a). However, the district court has a narrow band of discretion

to change or modify the record on appeal. See Canday v. Kelley, 37

F.3d 1498, 1994 WL 567512, at *11 (6th Cir. 1994). Rule 10(e)

“allows modification of the record in only two instances; namely,

when the parties dispute whether the record actually discloses

what occurred in the district court and when a material matter is

omitted by error or accident.” Id. “‘[I]f anything material to

either party is omitted from or misstated in the record by error

or accident,’ the rule allows ‘the omission or misstatement [to]

be corrected and a supplemental record [to] be certified and

forwarded.’” Golden v. Mirabile Investment Corp., No. 14-cv-2463-

SHM-tmp, 2017 WL 3821686 (W.D. Tenn. Aug. 31, 2017) (quoting Inland

Bulk Transfer Co. v. Cummins Engine Co., 332 F.3d 1007, 1012 (6th

Cir. 2003)).

     As grounds for amending the record, Plaintiff simply states

that complete transcripts are necessary for a correct record on

appeal. [DE 49 at 1]. Plaintiff further elaborates explaining that

she “had no intent to cite to [the Sixth Circuit] any part of the

record not reviewed by the Trial Court.” [DE 51 at 2]. Yet,


                                3
Plaintiff follows up by stating that her only purpose is to amend

the record so that the Sixth Circuit would have a complete and

adequate record to review on appeal. [Id.]. Though Defendant does

not object generally to the addition of deposition transcript

excerpts to the record, the Court finds no compelling reason to

amend the record.

     First, the deposition pages that Plaintiff now seeks to

introduce were not previously filed at the time that the Court

considered Defendant’s summary judgment motion. Thus, the record

as it currently stands provides a more accurate reflection of what

the Court reviewed in granting summary judgment. See Leeper v.

Verizon Wireless, No. 2:08-cv-0727, 2010 WL 518032 (S.D. Ohio Feb.

1, 2010) (“‘It is well-settled that the purpose of Rule 10(e) is

not to allow a district court to add to the record on appeal

matters that did not occur there in the course of the proceedings

leading to the judgment under review.’ In particular, this Court

is not authorized to ‘augment the record on appeal with deposition

transcripts that were not on the record before it at the time its

final decision was rendered.’”).

     Additionally, no party has alleged, let alone demonstrated,

any material omission or misstatement that occurred in this matter

either by error or accident. To be sure, in moving for summary

judgment,   Defendant   offered    numerous   deposition   transcript

excerpts to support its arguments. [See DE 25-4 through 25-9].

                                   4
Rather than offer additional excerpts for the Court to review,

Plaintiff cited only to the excerpts offered by Defendant. [See

generally DE 31]. Consequently, the Court did not consider the

content of any missing excerpts in its decision. Amending the

record    now,    after    summary   judgment       has   been   granted,   would

improperly introduce new evidence into the appellate record. See

Golden v. Mirabile Investment Corp., No. 14-cv-2463-SHM-tmp, 2017

WL 3821686 (W.D. Tenn. Aug. 31, 2017) (denied motion to add

additional deposition transcript pages to the record where they

were not already part of the record at the time summary judgment

was granted); see also Jones v. Jackson Nat. Life Ins. Co., 819 F.

Supp.    1385    (W.D.    Mich.   1993)       (“notwithstanding   the   parties’

‘stipulation,’ this Court is not authorized under Rule 10(e) to

‘augment the record on appeal with deposition transcripts that

were not on the record before it at the time its final decision

was rendered. This is so because ‘the only proper function of a

court of appeals is to review the decision below on the basis of

the record that was before the district court.’”) (quoting Fassett

v. Delta Kappa Epsilon (New York), 807 F.2d 1150, 1165 (3rd Cir.

1986)); See Leeper v. Verizon Wireless, No. 2:08-cv-0727, 2010 WL

518032 (S.D. Ohio Feb. 1, 2010).




                                          5
                        III. CONCLUSION

    Based on the foregoing, IT IS ORDERED that Plaintiff Majenta

Mootoor’s Motion to Amend the District Court Record [DE 49] is

DENIED.

    This the 24th day of June, 2021.




                               6
